Exhibit 10.2

 

SPRINGING GUARANTY

 

THIS SPRINGING GUARANTY (the “Guaranty”) dated as of October 25, 2018 executed
and delivered by KITE REALTY GROUP TRUST, a Maryland real estate investment
trust (the “Guarantor”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its
capacity as Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of October 25, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), by and among
Kite Realty Group, L.P. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 13.5. thereof (the “Lenders”), the
Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Term Loan Agreement, the Agent and the Lenders have
agreed to make available to the Borrower certain financial accommodations on the
terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Borrower and the Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Agent and the Lenders through their
collective efforts;

 

WHEREAS, Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Term Loan Agreement and, accordingly,
Guarantor is willing, upon the occurrence of a “Springing Recourse Event” (as
hereinafter defined), to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

 

WHEREAS, Guarantor’s execution and delivery of this Guaranty is a condition to
the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Guarantor, Guarantor agrees as follows:

 

Section 1.                                           Guaranty.  Guarantor, upon
the occurrence of a Springing Recourse Event, hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Agent or
to any Lender Hedge Provider with respect to the Hedge Obligations under or in
connection with the Term Loan Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Term Loans, and the
payment of all interest, Fees, charges, attorneys’ fees and other amounts
payable to any Lender, the Agent or any Lender Hedge Provider thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders, the Agent and the Lender Hedge Providers in the
enforcement of any of the foregoing or any obligation of Guarantor hereunder;
and (d) all other Obligations.  Notwithstanding anything to the contrary herein,
under no circumstances

 

1

--------------------------------------------------------------------------------



 

shall any of the Guarantied Obligations as to Guarantor include any obligation
that constitutes an Excluded Hedge Obligation of Guarantor.

 

For the purposes of this Guaranty, the occurrence of any of the events described
in (1)-(3) below shall be a “Springing Recourse Event”:

 

(1)                                 (A) Guarantor fails to perform or comply
with any of the following terms (each, a “Guarantor Covenant Breach”):

 

(i)                                     the Guarantor shall not, directly or
indirectly, enter into or conduct any business other than in connection with the
ownership, acquisition and disposition of general or limited partnership
interests in the Borrower and the management of the business of the Borrower,
and such activities as are incidental thereto, all of which shall be solely in
furtherance of the business of the Borrower;

 

(ii)                                  the Guarantor shall not own any assets
other than (A) equity interests (or rights, options or warrants in respect
thereof) of the Borrower, (B) up to a one percent (1%) equity interest in any
partnership or limited liability company at least ninety-nine percent (99%) of
the equity of which is owned, directly or indirectly, by the Borrower; (C) money
that has been distributed to Guarantor by Borrower or a Subsidiary of Borrower
described in clause (ii)(B) above in accordance with Section 10.2. of the Term
Loan Agreement that is held for ten (10) Business Days or less pending further
distribution to equity holders of the Guarantor, (D) assets received by the
Guarantor from third parties (including, without limitation, the proceeds from
any Equity Issuance), that are held for ten (10) Business Days or less pending
further contribution to Borrower, (E) such bank accounts or similar instruments
(subject to the other terms hereof) as it deems necessary to carry out its
responsibilities under the limited partnership agreement of the Borrower, and
(F) other tangible and intangible assets that, taken as a whole, are de minimis
in relation to the net assets of Borrower and its Subsidiaries (but which in no
event shall include any real estate, cash, cash equivalents or other liquid
assets in excess of $500,000 in the aggregate (except as permitted in clauses
(ii)(C) and (D) above) or equity interests (other than equity interests
permitted in clauses (ii)(A) and (B) above);

 

(iii)                               the Guarantor shall promptly contribute or
otherwise downstream to the Borrower any net assets received by the Guarantor
from third parties (including, without limitation, the proceeds from any Equity
Issuance), subject to the terms of clause (ii)(D) above;

 

(iv)                              the Guarantor shall not merge or consolidate
(except as permitted in the Term Loan Agreement), or dissolve, liquidate or
otherwise wind up its business, affairs or assets;

 

(v)                                 the Guarantor shall not guarantee or
otherwise be or become obligated in respect of, any Indebtedness (which for the
purposes hereof shall include any obligations under any Derivatives Contract but
shall exclude (A) guarantees of obligations under any Derivatives Contracts in
favor of Associated Bank National Association and any lender under the Prior
Term Loan Agreement or Prior Revolving Loan Agreement in place as of March, 31,
2014, (B) any Indebtedness described in clause (f) of the definition of
Indebtedness, (C) any liability pursuant to a Customary Nonrecourse Debt
Guaranty until a claim is made with respect

 

2

--------------------------------------------------------------------------------



 

thereto (provided that for the purposes of this clause (v), the Guarantor shall
not be deemed to have violated this covenant with respect to Indebtedness under
a Customary Nonrecourse Debt Guaranty until a judgment is obtained with respect
to claims under Customary Nonrecourse Debt Guaranties individually or in the
aggregate of $30,000,000 or greater), and (D) any liability pursuant to a
springing guaranty on substantially the same terms as the Springing Guaranty;
and provided further that the Guarantor’s liability with respect to
(x) Indebtedness of Borrower in place as of March 31, 2014 and (y) Indebtedness
of Inland Diversified assumed by Borrower and that is existing debt of Inland
Diversified as of July 1, 2014 and was not incurred as a part of or in
anticipation of the merger of Inland Diversified with and into KRG Magellan,
LLC, solely by virtue of the Guarantor being the general partner of Borrower and
not as a guarantor, shall be excluded from the foregoing provided such liability
is not increased; and

 

(B) with respect to a Guarantor Covenant Breach of any event described in
(1)(A)(i)-(iii) above, the passage of forty-five (45) days after the first to
occur of either (i) Borrower or Guarantor becoming aware of such Guarantor
Covenant Breach, or (ii) Agent notifying Borrower in writing of any such
Guarantor Covenant Breach, or

 

(C) with respect to a Guarantor Covenant Breach of the event described in clause
(1)(A)(v) above, the passage of ten (10) Business Days (or forty-five (45) days
if the aggregate Indebtedness for the purposes of clause (1)(A)(v) above is less
than $10,000,000), after the first to occur of either (i) Borrower or Guarantor
becoming aware of such Guarantor Covenant Breach, or (ii) Agent notifying
Borrower in writing of any such Guarantor Covenant Breach; or

 

(2)                                 Borrower or Guarantor shall commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or any other
federal bankruptcy or any other domestic or foreign laws relating to bankruptcy,
insolvency, reorganization, winding-up, composition or adjustment of debts, in
each case with respect to Borrower or Guarantor, whether now or hereinafter in
effect (collectively, a “Bankruptcy Proceeding”); or

 

(3)                                 Borrower or Guarantor or any officer or
director thereof shall collude with, or otherwise assist any party in connection
with any such filing in a Bankruptcy Proceeding or solicit or cause to be
solicited petitioning creditors for any involuntary petition against Borrower or
Guarantor in any such Bankruptcy Proceeding from any party.

 

Guarantor acknowledges and agrees that the guaranty under this Guaranty of the
Guarantied Obligations shall automatically become fully effective upon the
occurrence of any Springing Recourse Event and no other documentation or notice
shall be required to evidence the same.

 

Section 2.                                           Guaranty of Payment and Not
of Collection.  This Guaranty is a guaranty of payment, and not of collection,
and upon the occurrence of a Springing Recourse Event, a debt of Guarantor for
its own account.  Accordingly, none of the Lenders, the Agent or the Lender
Hedge Providers shall be obligated or required before enforcing this Guaranty
against Guarantor after a Springing Recourse Event:  (a) to pursue any right or
remedy any of them may have against the Borrower, any other Loan Party or any
other Person or commence any suit or other proceeding against the Borrower, any
other Loan Party or any other Person in any court or other tribunal; (b) to make
any claim in a liquidation or bankruptcy of the Borrower, any other Loan Party,
or any other Person; or (c) to make demand of the Borrower, any other Loan Party
or

 

3

--------------------------------------------------------------------------------



 

any other Person or to enforce or seek to enforce or realize upon any collateral
security held by the Lenders, the Agent or the Lender Hedge Providers which may
secure any of the Guarantied Obligations.

 

Section 3.                                           Guaranty Absolute. 
Guarantor, upon the occurrence of a Springing Recourse Event, guarantees that
the Guarantied Obligations will be paid strictly in accordance with the terms of
the documents evidencing the same, regardless of any Applicable Law now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or the Lenders with respect thereto.  Upon the occurrence of
a Springing Recourse Event, the liability of Guarantor under this Guaranty shall
be absolute, irrevocable and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not Guarantor consents thereto or has notice thereof and
whether before or after the occurrence of a Springing Recourse Event):

 

a.                                      (i) any change in the amount, interest
rate or due date or other term of any of the Guarantied Obligations, (ii) any
change in the time, place or manner of payment of all or any portion of the
Guarantied Obligations, (iii) any amendment or waiver of, or consent to the
departure from or other indulgence with respect to, the Term Loan Agreement, any
other Loan Document, the Interest Rate Hedge, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, the Interest Rate Hedge, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

b.                                      any lack of validity or enforceability
of the Term Loan Agreement, any of the other Loan Documents, the Interest Rate
Hedge, or any other document, instrument or agreement referred to therein or
evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;

 

c.                                       any furnishing to the Agent, the
Lenders or the Lender Hedge Providers of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Obligations;

 

d.                                      any settlement or compromise of any of
the Guarantied Obligations, any security therefor, or any liability of any other
party with respect to the Guarantied Obligations, or any subordination of the
payment of the Guarantied Obligations to the payment of any other liability of
the Borrower or any other Loan Party;

 

e.                                       any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to Guarantor, the Borrower, any other Loan Party or any
other Person, or any action taken with respect to this Guaranty by any trustee
or receiver, or by any court, in any such proceeding;

 

4

--------------------------------------------------------------------------------



 

f.                                        any act or failure to act by the
Borrower, any other Loan Party or any other Person which may adversely affect
Guarantor’s subrogation rights, if any, against the Borrower to recover payments
made under this Guaranty;

 

g.                                       any nonperfection or impairment of any
security interest or other Lien on any collateral, if any, securing in any way
any of the Obligations or the Hedge Obligations;

 

h.                                      any application of sums paid by the
Borrower, any other Loan Party or any other Person with respect to the
liabilities of the Borrower to the Agent, the Lenders or the Lender Hedge
Providers, regardless of what liabilities of the Borrower remain unpaid;

 

i.                                          any defect, limitation or
insufficiency in the borrowing powers of the Borrower or in the exercise
thereof;

 

j.                                         any LLC Division of any Loan Party;
or

 

k.                                      any other circumstance which might
otherwise constitute a defense available to, or a discharge of, Guarantor
hereunder (other than indefeasible payment and performance in full).

 

Section 4.                                           Action with Respect to
Guarantied Obligations.  The Lenders, the Agent and the Lender Hedge Providers
may, at any time and from time to time, without the consent of, or notice to,
Guarantor, and without discharging Guarantor from its obligations hereunder,
take any and all actions described in Section 3 and may otherwise:  (a) amend,
modify, alter or supplement the terms of any of the Guarantied Obligations,
including, but not limited to, extending or shortening the time of payment of
any of the Guarantied Obligations or changing the interest rate that may accrue
on any of the Guarantied Obligations; (b) amend, modify, alter or supplement the
Term Loan Agreement or any other Loan Document or the Interest Rate Hedge;
provided, however, that no such amendments can require Guarantor to modify the
nature of the springing guaranty provided hereunder without the approval of
Guarantor; (c) sell, exchange, release or otherwise deal with all, or any part,
of any collateral securing any of the Obligations or the Hedge Obligations;
(d) release any other Loan Party or other Person liable in any manner for the
payment or collection of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against the Borrower, any other Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Lenders shall elect.

 

Section 5.                                           Reserved.

 

Section 6.                                           Reserved.

 

Section 7.                                           Waiver.  Guarantor, to the
fullest extent permitted by Applicable Law, hereby waives notice of acceptance
hereof or any presentment, demand, protest or notice of any kind, and any other
act or thing, or omission or delay to do any other act or thing, which in any
manner or to any extent might vary the risk of Guarantor or which otherwise
might operate to discharge Guarantor from its obligations hereunder.

 

5

--------------------------------------------------------------------------------


 

Section 8.              Inability to Accelerate Loan.  If the Agent, the Lenders
and/or the Lender Hedge Providers are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations after the occurrence of a Springing Recourse Event by reason of any
automatic stay or otherwise, the Agent, the Lenders and/or the Lender Hedge
Providers shall be entitled to receive from Guarantor, upon demand therefor, the
sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9.              Reinstatement of Guarantied Obligations.  If claim is
ever made on the Agent, any Lender or any Lender Hedge Provider for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Agent, such Lender or any Lender Hedge
Provider repays all or part of said amount by reason of (a) any judgment, decree
or order of any court or administrative body of competent jurisdiction, or
(b) any settlement or compromise of any such claim effected by the Agent, such
Lender or such Lender Hedge Provider with any such claimant (including the
Borrower or a trustee in bankruptcy for the Borrower), then and in such event
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding on it, notwithstanding any revocation hereof or the
cancellation of the Term Loan Agreement, any of the other Loan Documents, the
Interest Rate Hedge or any other instrument evidencing any liability of the
Borrower, and Guarantor shall, upon the occurrence of a Springing Recourse
Event, be and remain liable to the Agent, such Lender or such Lender Hedge
Provider for the amounts so repaid or recovered to the same extent as if such
amount had never originally been paid to the Agent, such Lender or such Lender
Hedge Provider.

 

Section 10.            Subrogation.  Upon the making by Guarantor of any payment
hereunder for the account of the Borrower, Guarantor shall be subrogated to the
rights of the payee against the Borrower; provided, however, that Guarantor
shall not enforce any right or receive any payment by way of subrogation or
otherwise take any action in respect of any other claim or cause of action
Guarantor may have against the Borrower arising by reason of any payment or
performance by Guarantor pursuant to this Guaranty, unless and until all of the
Guarantied Obligations have been indefeasibly paid and performed in full.  If
any amount shall be paid to Guarantor on account of or in respect of such
subrogation rights or other claims or causes of action, Guarantor shall hold
such amount in trust for the benefit of the Agent, the Lenders and the Lender
Hedge Providers and shall forthwith pay such amount to the Agent to be credited
and applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Term Loan Agreement or to be held by the Agent
as collateral security for any Guarantied Obligations existing.

 

Section 11.            Payments Free and Clear.  All sums payable by Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Term Loan Agreement unless such Tax is
an Indemnified Tax), and if Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, Guarantor
shall pay to the Agent and the Lenders such additional amount as will result in
the receipt by the Agent and the Lenders of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

6

--------------------------------------------------------------------------------



 

Section 12.            Set-off.  In addition to any rights now or hereafter
granted under any of the other Loan Documents or Applicable Law and not by way
of limitation of any such rights, Guarantor hereby authorizes the Agent and each
Lender, at any time during the continuance of an Event of Default and after the
occurrence of a Springing Recourse Event, without any prior notice to Guarantor
or to any other Person, any such notice being hereby expressly waived, but in
the case of a Lender or Participant subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.  Guarantor agrees, to the fullest extent permitted by Applicable Law
and subject to the terms hereof, that any Participant may exercise rights of
setoff or counterclaim and other rights with respect to its participation after
the occurrence of a Springing Recourse Event as fully as if such Participant
were a direct creditor of Guarantor in the amount of such participation. 
Notwithstanding the foregoing, no amounts set off from Guarantor shall be
applied to Excluded Hedge Obligations of Guarantor.

 

Section 13.            Subordination.  Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders and the Lender Hedge Providers
that all obligations and liabilities of the Borrower to Guarantor of whatever
description, including without limitation, all intercompany receivables of
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then Guarantor shall not accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.            Avoidance Provisions.  It is the intent of Guarantor, the
Agent, the Lenders and the Lender Hedge Providers that in any Proceeding,
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of Guarantor
hereunder (or any other obligations of Guarantor to the Agent and the Lenders to
be avoidable or unenforceable against Guarantor in such Proceeding as a result
of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise.  The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of Guarantor hereunder (or any other
obligations of Guarantor to the Agent, the Lenders and the Lender Hedge
Providers) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of Guarantor hereunder (or any other
obligations of Guarantor to the Agent, the Lenders and the Lender Hedge
Providers), to be subject to avoidance under the Avoidance Provisions.  This
Section is intended solely to preserve the rights of the Agent, the Lenders and

 

7

--------------------------------------------------------------------------------



 

the Lender Hedge Providers hereunder to the maximum extent that would not cause
the obligations of Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and neither Guarantor nor any other Person shall have any
right or claim under this Section as against the Agent, the Lenders and the
Lender Hedge Providers that would not otherwise be available to such Person
under the Avoidance Provisions.

 

Section 15.            Information.  Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition of the Borrower and
the other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that Guarantor assumes and incurs hereunder, and agrees that none
of the Agent, the Lenders or the Lender Hedge Providers shall have any duty
whatsoever to advise Guarantor of information regarding such circumstances or
risks.

 

Section 16.            Governing Law.  THIS AGREEMENT SHALL, PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.            WAIVER OF JURY TRIAL.

 

a.             EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG GUARANTOR, THE AGENT OR ANY OF THE LENDERS OR ANY OF THE LENDER
HEDGE PROVIDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE LENDER
HEDGE PROVIDERS AND GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG GUARANTOR, THE AGENT, ANY OF THE
LENDERS OR ANY OF THE LENDER HEDGE PROVIDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

 

b.             EACH OF THE GUARANTOR, THE AGENT, EACH LENDER AND EACH LENDER
HEDGE PROVIDER HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK
OR, AT THE OPTION OF THE AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG GUARANTOR, THE AGENT, ANY OF THE LENDERS OR
ANY OF THE LENDER HEDGE PROVIDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS

 

8

--------------------------------------------------------------------------------



 

WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE AGENT, ANY LENDER OR ANY LENDER HEDGE PROVIDER OR THE
ENFORCEMENT BY THE AGENT, ANY LENDER OR ANY LENDER HEDGE PROVIDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

c.             THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.            Loan Accounts.  The Agent, the Lenders and each Lender
Hedge Provider may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, the Lenders or any Lender Hedge Provider to
maintain such books and accounts shall not in any way relieve or discharge
Guarantor of any of its obligations hereunder.

 

Section 19.            Waiver of Remedies.  No delay or failure on the part of
the Agent, the Lenders and the Lender Hedge Provider in the exercise of any
right or remedy it may have against Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the Agent, the
Lenders or any Lender Hedge Provider of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

 

Section 20.            Termination.  This Guaranty shall remain in full force
and effect until the termination of the Term Loan Agreement in accordance with
Section 13.10. of the Term Loan Agreement.

 

Section 21.            Successors and Assigns.  Each reference herein to the
Agent, the Lenders or any Lender Hedge Provider shall be deemed to include such
Person’s respective successors and assigns (including, but not limited to, any
holder of the Guarantied Obligations) in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to Guarantor shall be
deemed to include Guarantor’s successors and assigns, (and, in the event
Guarantor is a limited liability company and shall undertake an LLC Division
(any such LLC Division being a violation of the Term Loan Agreement and this
Guaranty) shall be deemed to include each limited liability company resulting
from any such LLC Division) upon whom this Guaranty also shall be binding.  The
Lenders may, in accordance with the applicable provisions of the Term

 

9

--------------------------------------------------------------------------------



 

Loan Agreement, assign, transfer or sell any Guarantied Obligation, or grant or
sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, Guarantor and without releasing, discharging or
modifying Guarantor’s obligations hereunder.  Subject to Section 13.8. of the
Term Loan Agreement, Guarantor hereby consents to the delivery by the Agent or
any Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or
Guarantor.  Guarantor may not assign or transfer its obligations hereunder to
any Person without the prior written consent of all Lenders and any such
assignment or other transfer to which all of the Lenders have not so consented
shall be null and void.

 

Section 22.            [Intentionally Omitted.]

 

Section 23.            Amendments.  This Guaranty may not be amended other than
in writing in accordance with the terms of Section 13.6. of the Term Loan
Agreement.

 

Section 24.            Payments.  All payments to be made by Guarantor pursuant
to this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.            Notices.  All notices, requests and other communications
hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given (a) to Guarantor at its address set forth below its
signature hereto, (b) to the Agent or the Lenders at its respective address for
notices provided for in the Term Loan Agreement or if to a Lender Hedge Provider
as provided in the Interest Rate Hedge, or (c) as to each such party at such
other address as such party shall designate in a written notice to the other
parties.  Each such notice, request or other communication shall be effective
(i) if mailed, when received; (ii) if telecopied, when transmitted; or (iii) if
hand delivered, when delivered; provided, however, that any notice of a change
of address for notices shall not be effective until received.

 

Section 26.            Severability.  In case any provision of this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

Section 27.            Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.            Limitation of Liability.  Neither the Agent, any Lender
nor any Lender Hedge Provider, nor any affiliate, officer, director, employee,
attorney, or agent of the Agent, any Lender nor any Lender Hedge Provider, shall
have any liability with respect to, and Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Term Loan Agreement, any of the other Loan Documents or the
Interest Rate Hedge.  Guarantor hereby waives, releases, and agrees not to sue
the Agent, any Lender or any Lender Hedge Provider or any of the Agent’s, any
Lender’s or any Lender Hedge Provider’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with,

 

10

--------------------------------------------------------------------------------



 

arising out of, or in any way related to, this Guaranty, the Term Loan
Agreement, any of the other Loan Documents or the Interest Rate Hedge, or any of
the transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 29.            Definitions.  a.      For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning Guarantor shall be commenced under the Bankruptcy Code of 1978, as
amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of Guarantor; (iii) any other proceeding under
any Applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, whether now
or hereafter in effect, is commenced relating to Guarantor; (iv) Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) Guarantor makes a general assignment for the benefit of
creditors; (vii) Guarantor shall fail to pay, or shall state that it is unable
to pay, or shall be unable to pay, its debts generally as they become due;
(viii) Guarantor shall call a meeting of its creditors with a view to arranging
a composition or adjustment of its debts; (ix) Guarantor shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or (x) any corporate action shall be taken by Guarantor for the
purpose of effecting any of the foregoing.

 

b.             Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

Section 30.            Keepwell.  Each Qualified ECP Contributing Party hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty or the
other Loan Documents in respect of the Hedge Obligations (provided, however,
that each Qualified ECP Contributing Party shall only be liable under this
Section 30 for the maximum amount of such liability that can be incurred without
rendering its obligations under this Section 30, or otherwise under the Guaranty
or the other Loan Documents voidable under the Avoidance Provisions, and not for
any greater amount).  The obligations of each Qualified ECP Contributing Party
under this Section 30 shall remain in full force and effect until a discharge of
the obligations of Guarantor under this Guaranty if such Qualified ECP
Contributing Party is Guarantor, of the other Loan Parties (other than Borrower
and Guarantor) under the Loan Documents to which they are a party if such
Qualified ECP Contributing Party is one of such other Loan Parties, or of
Borrower under the Term Loan Agreement and the other Loan Documents and the
Hedge Documents if such Qualified ECP Contributing Party is the Borrower.  Each
Qualified ECP Contributing Party intends that this Section 30 constitute, and
this Section 30 shall be deemed to constitute, a keepwell, support, or other
agreement for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  For purposes of
Section 30 of this Guaranty, the term “Qualified ECP Contributing Party” means,
in respect of any Hedge Obligation, each Loan Party that has total assets
exceeding $10,000,000 at the time the time such party becomes a party to this
Guaranty or the “Guaranty” (as defined in the Term Loan Agreement) or grant of
the relevant security interest becomes effective with respect to such Hedge
Obligation or such

 

11

--------------------------------------------------------------------------------



 

other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[Signature on Next Page]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date and year first written above.

 

 

GUARANTOR:

 

 

 

 

 

KITE REALTY GROUP TRUST

 

 

 

 

 

By:

/s/ Scott E. Murray

 

Name:

Scott E. Murray

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

 

Address for Notices:

 

 

 

Kite Realty Group Trust

 

30 S. Meridian Street, Suite 1100

 

Indianapolis, Indiana 46204

 

Attention: Chief Financial Officer

 

Telecopy Number:

(317) 577-5605

 

Telephone Number:

(317) 577-5600

 

[Signature Page to Springing Guaranty October, 2018]

 

--------------------------------------------------------------------------------